Citation Nr: 0421945
Decision Date: 08/10/04	Archive Date: 10/04/04

Citation Nr: 0421945	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  01-08 296A	)	DATE AUG 10 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from February 1948 to 
August 1950, and from February 1951 to August 1953, including 
combat service during the Korean Conflict.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318.  The appellant disagreed with the 
decision and perfected her appeal.  In a decision dated 
December 30, 2003, the Board denied the claim of entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318.  


VACATUR

The undersigned Veterans Law Judge convened a Central Office 
hearing in this matter in November 2002.  At that time, the 
undersigned asked the appellant's representative whether the 
appellant was alleging clear and unmistakable error (CUE) in 
a prior January 1990 Board decision, as part of her DIC 
claim.  The representative advised the undersigned that the 
appellant was not alleging clear and unmistakable error in 
the prior Board decision at that time and reiterated that 
there was no such claim in a December 2003 written brief.

In the introduction of the December 2003 Board decision, it 
was noted that the appellant had not raised a CUE claim as 
part of her DIC and advised that such a claim could be raised 
at any time and was not inextricably intertwined with the DIC 
claim.  However, the CUE claim is inextricably intertwined 
with the appellant's DIC claim.  The Board has jurisdiction 
to vacate one of its decisions, on the request of the 
appellant or on the Board's own motion, when the appellant's 
right to due process has been abridged.  38 C.F.R. 
§ 20.904(a).  Here, although her representative initially 
denied allegations of CUE error in the January 1990 as part 
of the appellant's claim for DIC, it is clear that the 
appellant did wish to have this issue considered as part of 
her DIC claim.  Therefore, for due process reasons and to 
afford the appellant a fair adjudication of her claim, the 
Board's December 2003 decision, must, on the Board's own 
motion, be vacated.  38 C.F.R. § 904(a)(2).  Following 
completion of additional action, referenced in a companion 
Remand action of the Board, another appellate decision will 
be entered.


ORDER

The Board's December 30, 2003, decision is vacated 



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2

Citation Nr: 0336665	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  01-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
August 1950, and from February 1951 to August 1953, including 
combat service during the Korean Conflict, and his 
decorations included the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the appellant's claim 
of entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318.  The appellant is the widow of the veteran 
and she perfected a timely appeal of this determination to 
the Board.

In November 2002, the appellant and her daughter, accompanied 
by the appellant's accredited representative, testified at a 
hearing held before the undersigned Veterans Law Judge 
(formerly known as a Member of the Board) in Washington, DC.  
During the hearing, the appellant formally withdrew her 
perfected appeal challenging the RO's January 1998 rating 
decision denying service connection for the cause of the 
veteran's death.  In light of this action, when this matter 
was previously before the Board in March 2003, the Board 
dismissed the appellant's claim of service connection for the 
cause of the veteran's death.

During the November 2002 Board hearing, the appellant and her 
representative argued that the Board's January 30, 1990, 
decision that denied the veteran's June 1987 claims of 
entitlement to increased ratings and to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) was clearly and unmistakably 
erroneous.  The undersigned Veterans Law Judge informed the 
appellant and her representative of the procedures required 
to make formal motion alleging clear and unmistakable error 
(CUE) in that Board decision under 38 U.S.C.A. § 7111 (West 
2002); however, to date, the appellant has not made such a 
motion.  Accordingly, the Board reiterates that, although 
such a motion can be made at any time, because no such motion 
has been made, it will proceed with a decision on the 
appellant's DIC claim.  In doing so, the Board notes that 
even if asserted, the CUE claim would not be inextricably 
intertwined with the DIC claim.

In addition, in a February 2001 statement, the appellant 
asserted that the veteran should have been rated as 100 
percent disabled in 1974 and 1987, and in an October 2001 
statement, argued that he should have been awarded a 100 
percent permanent and total rating in 1974.  As noted above, 
the veteran's June 1987 claim was denied by the Board in the 
January 30, 1990, decision, and to date, the appellant has 
not filed a formal motion alleging that that Board decision 
was clearly and unmistakably erroneous.  

Further, during the May 2002 RO hearing, the appellant's 
representative asserted that "it was very close to CUE, a 
clear and unmistakable error both in 1974 and 1986" in not 
awarding the veteran 100 percent rating based on individual 
unemployability.  Again, to date, although she has taken 
issue with the RO's denial of his claims for increased 
ratings and to a TDIU in 1974, to date, she has not contended 
that either the August or October 1974 rating decisions were 
clearly and unmistakably erroneous in denying service 
connection for his cerebral vascular accident or to increased 
ratings for his service-connected disabilities or to a TDIU; 
however, as with the January 30, 1990, Board decision, the 
appellant is free to assert such a claim in the future.

In December 2003, The American Legion prepared a Written 
Brief on behalf of the appellant, which specifically 
addressed the CUE matter and stated, "[a]fter further review 
of the entire claims folder and taking into consideration the 
ratings and rules at the time of the rating decisions, we 
feel that there is no claim for CUE."

In addition, in October 1989 written argument, the veteran's 
representative asserted that service connection was warranted 
for hearing loss and tinnitus due to combat-related acoustic 
trauma, and cited the veteran's January 1954 testimony and 
the results contained in a February 1954 examination report.  
His representative charged that the RO's failure to establish 
service connection for these conditions constituted clear and 
unmistakable error.  To date, this allegation has not been 
considered by VA, and in light of the veteran's death in 
October 1997 and the appellant's January 1998 filing of a 
claim that includes one for accrued benefits, the RO must 
consider this matter.  Further, during the November 2002 
Board hearing, the appellant's representative maintained 
that, during his lifetime, the veteran had "inferred" 
claims of service connection for hearing loss, tinnitus, 
vertigo and dizziness that were not adjudicated.  In light of 
the foregoing, the Board refers to the RO the appellant's 
claim of service connection for hearing loss, tinnitus, 
vertigo and dizziness, for accrued benefits purposes.

Finally, in a February 2001 statement, the appellant asserted 
that service connection was warranted for hypertension as 
secondary to the veteran's service-connected PTSD.  During 
his lifetime, however, the veteran never filed a claim of 
service connection for hypertension, and thus the appellant, 
his surviving spouse, may not file an accrued claim of 
service connection for this disease.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  


FINDINGS OF FACT

1.  Following his discharge from his second period of active 
duty, the veteran was awarded a 100 percent convalescent 
rating, and in an unappealed March 1954 rating decision, the 
RO reduced his combined rating for VA compensation purposes 
to 70 percent, as follows:  aphakia, left eye, with light 
perception only due to a shell fragment wound injury, 30 
percent; anxiety reaction, 30 percent; incomplete paralysis 
of the left median nerve due to a shell fragment wound 
injury, 20 percent; scars on the right side of his face and 
nose due to a shell fragment wound injury, 10 percent; a 
muscle injury of the left arm with retention of foreign 
bodies, 10 percent; scars of the region of the left rib, 
right knee, and left forearm; post-operative residuals of a 
resected nasal septum, secondary to trauma, noncompensably 
disabling; and scars of the right forehead and posterior ear 
region due to wreck of fire truck, noncompensably disabling.  
The RO also established the veteran's entitlement to special 
monthly compensation for blindness in the left eye with light 
perception only, and noted that this grant was effective 
January 27, 1954.  Each of the schedular ratings was 
effective May 8, 1954, which resulted in a combined rating of 
70 percent.  

2.  In July 1956, the RO granted service connection for an 
acute sprain of the interspinous ligaments at L5-S1, and 
assigned a 10 percent rating, effective May 9, 1956, a 
temporary total evaluation, effective May 30, 1956, and a 10 
percent rating, effective June 5, 1956; the veteran's 
combined disability evaluation remained 70 percent.

3.  In April 1974, the veteran filed a claim seeking 
increased ratings for his service-connected disabilities and 
to a TDIU, asserting that his service-connected conditions 
had worsened, and as a result, he was unemployable.  

4.  In an unappealed August 1974 rating decision, the RO 
denied the veteran's claims of entitlement to increased 
ratings and to a TDIU; later that month, the veteran was 
provided notice of the decision and of his appellate rights, 
but he did not appeal this determination, and the decision 
became final.

5.  In an unappealed September 1974 rating decision, the RO 
denied the veteran's reopened claims of entitlement to 
increased ratings and to a TDIU; in October 1974, the veteran 
was provided notice of the decision and of his appellate 
rights, but he did not appeal this determination, and the 
decision became final.

6.  In May 1978, the veteran filed another claim seeking a 
TDIU, and in a June 1978 letter, the RO advised him that 
there was no new and material evidence with which to consider 
this claim and that he needed to submit new and material 
evidence if he wished to reopen his TDIU claim.

7.  In a January 30, 1990, decision, the Board denied the 
veteran's claims of entitlement to increased ratings and to a 
TDIU.

8.  The veteran filed no claims seeking an increased rating 
for any service-connected disability or for service 
connection for any disability subsequent to the Board's 
January 30, 1990, decision.

9.  Although the veteran was receiving both private and VA 
care for his service-connected disabilities, the preclusive 
effect of the January 30, 1990, Board decision, together with 
his death in October 1997, results in a finding that he could 
not have been continuously rated as totally disabled for a 
period of ten years or more immediately preceding his death.  

10.  The veteran died in October 1997 and the immediate cause 
of death was pneumonia that was due to or a consequence of 
metastatic prostate carcinoma; no other conditions were 
identified as significant in contributing to his death.

11.  At the time of death, the evaluation and 
characterization of the veteran's service-connected 
disabilities, other than his psychiatric disability, which 
was redefined as PTSD, remained as reflected in the July 1956 
RO rating decision.  

12.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a)(2)(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted during the pendency of this appeal.  
See VCAA Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§  1914, 1922 and 38 C.F.R. § 8.0 dictate the 
outcome of this case.  Where the law is dispositive and where 
there is no reasonable possibility that any assistance would 
aid in substantiating the claims on appeal, the VCAA is not 
for application.  See Wensch v. Principi, 15 Vet. App. 362 
(2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also, 
Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), (holding 
that the VCAA was inapplicable to a matter of pure statutory 
interpretation).  The Board concludes that the VCAA is not 
for application in the instant claim for Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318.

Background

The record reflects that the veteran served on active duty 
from February 1948 to August 1950, and from February 1951 to 
August 1953.  During his latter period of service, the 
veteran participated in combat operations in the Korean 
Conflict and was awarded the Purple Heart Medal.  

Although not of record, the claims folder reflects that, 
following his discharge from his second period of active 
duty, he was awarded a 100 percent convalescent rating, and 
in a March 1954 rating decision, based on the findings of a 
January 1954 VA examination, the RO assigned a combined 
rating for VA compensation purposes to 70 percent, as 
follows:  aphakia, left eye, with light perception only due 
to a shell fragment wound injury to 30 percent under 
Diagnostic Code 6029; anxiety reaction, 30 percent, under 
Diagnostic Code 9400; incomplete paralysis of the left median 
nerve due to a shell fragment wound injury, 20 percent under 
Diagnostic Code 8513; scars on the right side of his face and 
nose due to a shell fragment wound injury, 10 percent under 
Diagnostic Code 7800; a muscle injury of the left arm with 
retention of foreign bodies, 10 percent under Diagnostic Code 
5304; scars of the region of the left rib, right knee, and 
left forearm, noncompensably disabling under Diagnostic Code 
7805; post-operative residuals of a resected nasal septum, 
secondary to trauma, noncompensably disabling under 
Diagnostic Code 6502; and scars of the right forehead and 
posterior ear region due to wreck of fire truck, 
noncompensably disabling under Diagnostic Code 7800.  The RO 
also established the veteran's entitlement to special monthly 
compensation for blindness in the left eye with light 
perception only, and noted that this grant was effective 
January 27, 1954.  Each of the schedular ratings was 
effective May 8, 1954, which resulted in the combined rating 
of 70 percent.  

In a March 1954 letter, the RO notified the veteran of the 
March 1954 rating decision and notified him that if he 
believed that the decision was not in accordance with law, he 
had one year in which to appeal the determination to the 
Administrator of Veterans Affairs; the RO indicated that if 
he wished to appeal, he should inform that office and it 
would furnish him with the appropriate form on which to do 
so.

In May 1956, the veteran filed a claim of service connection 
for back disability, which he contended resulted from trauma 
sustained in a parachute jump; he also noted that he was 
hospitalized during service to treat this condition.  After 
reviewing a recent VA hospitalization report, in July 1956, 
the RO granted service connection for an acute sprain of the 
interspinous ligaments at L5-S1, and assigned a 10 percent 
rating under Diagnostic Code 5295, effective May 9, 1956, a 
100 percent evaluation from May 30, 1956, and a 10 percent 
rating, effective June 5, 1956; the veteran's combined 
evaluation remained 70 percent.

In an April 1974 statement that was filed at the RO that same 
month, the veteran noted that he had been rated as 70 percent 
disabled for 21 years and asserted that his eye disability 
had progressively worsened during that time.  He also 
contended that he should be granted a 100 percent rating due 
to unemployability resulting from his service-connected 
conditions.  The veteran indicated that he was hospitalized 
at the Columbia, South Carolina, VA hospital from March 25 to 
April 13, 1974, and requested that the RO consider these 
records because they would support his claim.

In an unappealed August 1974 rating decision, the RO denied 
the veteran's claims of entitlement to increased ratings and 
to a TDIU on the basis that he was unemployable due to a 
cerebral vascular accident, which was not caused or 
aggravated by service.  Later that month, the RO notified the 
veteran of the determination and his appellate rights.

In a lengthy response, dated in August 1974 and filed at the 
RO the following month, the veteran cited the RO's August 23, 
1974, notice letter and challenged its determination on the 
basis that it was premature; he explained that when he was 
examined at the VA hospital, a physician, whom he identified 
and who indicated was the chief of the neuropsychiatric 
service, reportedly told him that he wanted to schedule him 
for an additional evaluation by a neurologist so that that 
physician could access his condition.  The veteran stated 
that the neurological examination was scheduled on an 
outpatient basis, and that, due to a "clerical oversight," 
he was not "ordered in."  He added that, on August 21, 
1974, at the direction of his private physician, Dr. P. K. 
Switzer, he was readmitted to the VA hospital, and on August 
25, 1974, was seen by a neurologist, whom he identified.

In the statement, the veteran requested that his case be 
reopened and that copies of his records and reports at the VA 
hospital be obtained, which he specifically requested include 
the report of the neurological consult by the examiner he 
identified.  In addition, he reiterated his contention that 
the stroke he suffered in March 1974 was related to his 
service-connected disabilities and reported that his private 
physician (presumably Dr. Switzer) "feels this to be so."  
The veteran added that he was unable to obtain and keep any 
sort of employment and reported that he was not permitted to 
drive his car or engage in "many ordinary activities."  The 
veteran stated that he was prepared to submit statements from 
Dr. Switzer in support of his claim.  Finally, he reported, 
"Since I am unable to work I would request an early 
consideration of my case, and granting of 100% based on 
unemployability."  (Emphasis in original).

In a September 1974 statement, the veteran's representative 
noted that the veteran was an inpatient at the Columbia, 
South Carolina, VA hospital and requested that the RO obtain 
his hospitalization records and grant him a 100 percent 
rating based on individual unemployability.

In October 1974, the RO obtained the discharge summary from 
the Columbia, South Carolina, VA hospital, which reflects 
that the veteran was an inpatient at that facility from 
August 21 to September 9, 1974, and that at discharge, the 
physician recommended that he return to the neurology clinic.  
A record of the veteran's neurological evaluation, however, 
was not included, and the hospital summary did not discuss 
either the etiology of the veteran's cerebral vascular 
accident or whether he was employable.

In an October 1974 rating action, after considering the 
September 1974 discharge summary, the RO confirmed and 
continued its denial of the veteran's TDIU claim, reasoning, 
"It is still not shown that the veteran is unemployable 
because of his service-connected disabilities or that the 
service-connected disabilities contributed to his cerebral 
vascular accident."  In a letter dated later that same 
month, the RO advised the veteran of the determination and of 
his appellate rights.

Thereafter, in a May 1978 statement, the veteran asserted 
another claim seeking a TDIU.  In doing so, his 
representative maintained, "In the event this veteran is not 
awarded a total rating, please call him in for an adequate 
rating examination as his condition has worsened and no 
rating has been included for a permanent service-connected 
right eye and nose impairment due to shrapnel wounds."

In response, in a June 1978 letter, the RO stated that it had 
carefully reviewed his claim, but that it had no new and 
material evidence to "refute" the previous denial of his 
TDIU claim.  In the letter, however, the RO stated, "This 
letter is not a denial of your claim.  It is to inform you 
that we have no new and material evidence with which to 
reopen your claim for individual unemployability."

The veteran filed another claim for increased VA compensation 
in June 1987, including a formal TDIU application.  On the VA 
Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability," he indicated that he 
had last worked on a full-time basis in 1974, and that he had 
worked on a part-time, trial basis for the SSA in 1978, but 
that that agency advised him he could not longer work.  In 
addition, the veteran reported receiving treatment at the 
Columbia, South Carolina, VA Medical Center, and at the VA 
hospital in Columbia, South Carolina, and that on May 19th, 
he was hospitalized at the Augusta, Georgia, VA Medical 
Center.  

After obtaining records of his VA outpatient care at the 
Columbia, South Carolina, VA Medical Center, dated from 
December 1986 to July 1987, in a September 1987 rating 
decision, the RO denied entitlement to increased ratings and 
to a TDIU.  Thereafter, following the veteran's filing of a 
Notice of Disagreement (NOD) with that decision in April 
1988, in which he charged that his disabilities entitled him 
to a 100 percent rating, he was afforded VA examinations in 
September 1987, and in a February 1988, rating decision, the 
RO denied entitlement to increased ratings and to a TDIU.  

The veteran subsequently perfected an appeal of this issue to 
the Board, and while doing so, pointed out that the Social 
Security Administration (SSA) had awarded him disability 
benefits since 1974, implying that entitlement to VA 
compensation benefits at the 100 percent level was thus 
warranted.  Further, he complained of having blindness in the 
left eye and partial blindness in the right eye, with limited 
use of his left arm and hand, as well as back problems; he 
also reported having gastrointestinal problems, which he 
attributed to his service-connected psychiatric disability.

In October 1989 written argument, the veteran's 
representative, The American Legion, echoed the veteran's 
contention, and also asserted claims of service connection 
for hearing loss and tinnitus.  In doing so, his 
representative cited the findings of the February 1954 ENT 
examination report that states that the veteran might have 
impaired hearing as a result of a grenade that exploded near 
his head during service.  The American Legion also argued 
that service connection was warranted for a right eye 
disability.

In a January 30, 1990, decision, the Board denied entitlement 
to increased ratings for each of the veteran's service-
connected conditions, and to a TDIU.  In the introduction to 
the decision, the Board noted that in a January 1989 
communication from the veteran and his representative's 
Informal Hearing Presentation, "reference was made to 
service connection for a right eye disability, residuals of 
dental trauma, a disability manifested by breathing 
difficulty, and a right knee disorder."  The Board stated 
that because none of these issues had been certified or 
developed as issues on appeal, they were referred to the RO 
for appropriate consideration.  

In the introduction, the Board also noted that the criteria 
for rating neuroses had been revised, effective February 3, 
1988, and indicated that because the RO had considered the 
regulations in effect prior to February 3, 1988, only, the 
Board would do likewise; however, the Board instructed the RO 
should consider the rating action of February 11, 1988, in 
light of the criteria that became effective February 3, 1988.

In compliance with the instructions contained in the 
introduction to the Board's decision, in a February 1991 
rating decision, the RO formally denied service connection 
for right knee and right eye disabilities, as well as for a 
disability manifested by difficulty breathing.  In addition, 
pursuant to the revised criteria for evaluating psychiatric 
disabilities, the RO confirmed and continued the 30 percent 
evaluation for the veteran's post-traumatic stress disorder 
(PTSD), which was formerly referred to as chronic anxiety 
neurosis.  Later that month the RO advised the veteran of the 
February 1991 rating action and his appellate rights, but the 
veteran did not appeal and the determination became final.

The veteran died in October 1997, and the immediate cause of 
death was pneumonia that was due to or a consequence of 
metastatic prostate carcinoma; no other conditions were 
identified as significant in contributing to his death.  In 
January 1998, the appellant filed a claim of entitlement to 
DIC benefits, accrued benefits, and to service connection for 
the cause of the veteran's death.

In a January 1998 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death.  
Thereafter, in a February 10, 1998, letter, the RO advised 
her that he claims for DIC benefits had been denied because 
the veteran did not die while in service, from a service-
connected condition, or was rated as totally disabled due to 
service-connected conditions but dies from other causes.

In February 1998, citing the RO's February10, 1998, letter, 
the appellant expressed her disagreement, but the statement 
of the case issued later that month included only the issue 
of service connection for the veteran's death, which as noted 
in the introduction, has since been withdrawn and dismissed 
by the Board on that basis.

Thereafter, in a March 1998 response to the appellant's 
Congressman, the RO acknowledged the appellant's filing of an 
NOD with respect to the denial of a DIC claim and noted that 
it had issued her a statement of the case; however, as noted 
above, it related only to her cause of death claim.

In support of her DIC claim, in October 1998, the appellant 
submitted a September 1998 statement prepared by the 
veteran's treating physician, Dr. Paul Kent Switzer, Jr.  Dr. 
Switzer reported that he treated the veteran from 1971 until 
his death in 1997, but stated that the veteran received the 
majority of his medical care at the Columbia, South Carolina, 
VA Medical Center.  The physician stated that the veteran had 
sustained a serious shrapnel injury while in service and 
subsequently lost his left eye vision.  Dr. Switzer also 
noted that, during service, the veteran had sustained trauma 
to his "right arm, face, etc."

Dr. Switzer further reported that he had treated the veteran 
"in subsequent years" for transient ischemic attack with 
right-sided weakness, and that he had been diagnosed by VA as 
having cerebral thrombosis.  Dr. Switzer indicated that the 
veteran had difficulty holding a job and was not able to work 
at anything very steadily.  In addition, he described him as 
nervous, anxious and frequently depressed.  Dr. Switzer noted 
that the veteran was evaluated by VA as 70 percent disabled 
and reported that he performed some chores on his farm, "but 
in my opinion was unable to maintain his family without 
help."  Dr. Switzer further stated, "In my opinion he was 
unable to work for many years following his discharge from 
the service.  He did have employment sporadically, but could 
not keep up with his duties because of anxiety and physical 
disability."

Thereafter, in an October 1998 statement, the appellant cited 
Dr. Switzer's October 1998 report and argued that the veteran 
should have been rated as 100 percent disabled due to 
unemployability.  The appellant also noted that the SSA had 
awarded the veteran disability benefits, which she argued 
shows that he was unemployable.

The Board observes that the SSA records show that that agency 
determined that the veteran was disabled for its purposes 
since March 1974; the primary diagnosis was effects of 
cerebrovascular disease, and the secondary diagnosis was 
chronic ischemic heart disease with or without angina.

In a January 2001 letter to Senator Strom Thurmond that was 
filed at the RO the following month, the appellant's grandson 
noted that the veteran was initially awarded a 100 percent 
disability evaluation that was reduced in 1954 to 70 percent, 
the level at which it remained when he died.  The affiant 
argued that given that his grandfather was awarded "100 
percent social security benefits" since 1974, he should have 
received VA compensation at that level.

In May 2002, the appellant and her daughter testified at a 
hearing conducted before a hearing officer at the RO.  During 
the hearing, the appellant reported that, due to his combat 
injuries, the veteran suffered from headaches, and especially 
depression and nervousness, and that during their 42-year 
marriage, he was in and out of hospitals to treat his 
service-connected disabilities, which greatly affected his 
employment.  The appellant's daughter testified that the 
veteran suffered from recurrent nightmares and that he worked 
"off an on" in construction.

In June 2002, the RO issued the appellant a "supplemental" 
statement of the case that addressed her claim of entitlement 
to DIC benefits.  In confirming and continuing the denial of 
this claim, the RO reasoned that the veteran had to stop 
working in 1974 due to the effects of his left hemiplegia and 
aphasia, as well as his hypertension and his subsequent 
development of diabetes mellitus; the RO also cited the 
Board's January 30, 1990, decision.  The RO held that because 
the veteran was not rated as 100 percent disabled for ten 
years preceding his death, entitlement to DIC benefits was 
not established.  In doing so, the RO pointed out that the 
veteran had tried on several occasions to get awarded this 
benefit.  Moreover, the RO indicated that because its 
decision to deny the veteran a TDIU was upheld by the Board 
in the January 30, 1990, decision, that decision was subsumed 
and was not subject to CUE attack.  Finally, although the RO 
noted that because the appellant's claim was filed prior to 
January 21, 2000, and the "entitled to receive" or 
hypothetical aspect of her claim was applicable, "there was 
insufficient evidence for a hypothetical determination."

On a July 2002 VA Form 9, the appellant perfected her appeal 
of her DIC claim, arguing that a grant was warranted based on 
the decision of the United States Court of Veteran's Claims 
(Court) in Wingo v. West, 11 Vet. App. 307 (1998).  In this 
regard, she argued that based on the findings of a late 1980s 
VA psychiatric examination, the veteran's PTSD should have 
been rated as at least 70 percent disabling, which would have 
resulted in a "combined evaluation of 100 percent based on 
individual unemployability.

As noted in the introduction, in November 2002, the appellant 
and her daughter testified at a Board hearing conducted in 
Washington, DC, before the undersigned Veterans Law Judge.  
During the hearing, the appellant's representative reported 
that between 1954 and 1974, when he was granted "100 
percent" disability benefits from the SSA, he was in and out 
of different VA hospitals for treatment of his service-
connected disabilities.  Her representative pointed out that 
that same year the veteran had applied for a TDIU, but that 
VA had denied the claim.  In this regard, The American Legion 
asserted that the veteran's cardiovascular disability was 
related to his extreme anxiety.  He also contended that the 
veteran made "inferred" claims of service connection for 
hearing loss, tinnitus, vertigo and dizziness that were never 
addressed by VA.

During the hearing, the appellant asserted that due to his 
headaches, anxiety, nervousness and ear problems, he was not 
able to work for several months at a time due to his service-
connected disabilities prior to his 1974 cerebral vascular 
accident.  The appellant added that in 1974, the veteran 
suffered a stroke and a heart attack and was awarded 
disability benefits from the SSA.

At the hearing, the appellant's daughter testified that the 
veteran suffered from recurrent nightmares and was not able 
to obtain and retain employment due to his service-connected 
disabilities.

Finally, as noted in the introduction, during the hearing, 
the appellant formally withdrew her claim seeking service 
connection for the cause of the veteran's death, and as a 
result, in a March 2003 decision, the Board dismissed that 
claim.

Analysis

In pertinent part, section 1318 of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  The 
statute was implemented at 38 C.F.R. § 3.22.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits that could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. 
§ 3.22(a) would permit a DIC award where it is determined 
that the veteran "hypothetically" would have been entitled 
to a total disability rating for the required period if he or 
she had applied for compensation during his or her lifetime.

As noted above, effective January 21, 2000, VA amended 38 
C.F.R. § 3.22 (the implementing regulation of 38 U.S.C.A. § 
1318) to restrict the award of DIC benefits to cases where 
the veteran, during his lifetime, had established a right to 
receive total service-connected disability compensation for 
the period of time required by Section 1318, or would have 
established such right but for CUE in the adjudication of a 
claim or claims.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending, the conclusion of 
expedited rulemaking.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (2002), 
effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the Federal Circuit, after reviewing its holding 
in NOVA I, acknowledged that VA had determined that the two 
statutes at issue should be interpreted the same way and had 
amended §38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening, i.e., 
"hypothetical entitlement" claims.  

The result of the above is that "hypothetical entitlement" 
is no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  As such, the only 
possible remaining ways of prevailing on this claim are:  (1) 
by meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.

In Karnas v. Derwinski, 1 Vet. App. at 312-13, the Court held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  In this case, 
the old version of 38 C.F.R. § 3.22, as interpreted to allow 
for consideration of hypothetical entitlement, is clearly 
more favorable to the appellant.  

At the time of his death, the veteran's combined disability 
rating was 70 percent, and, as discussed above, in a January 
30, 1990, decision, the Board determined that he was not 
entitled to higher schedular ratings for his service-
connected conditions or to a TDIU.  To date, the appellant 
has not formally asserted that that decision was clearly and 
unmistakably erroneous and the January 30, 1990, 
determination is binding on the Board.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100; cf. 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1406 (2003).

Further, following the Board's January 30, 1990, decision, 
the veteran did not express disagreement with any part of the 
RO's February 1991 rating action.  Moreover, neither the 
veteran during his lifetime nor the appellant has, to date, 
formally challenged any portion of the January 30, 1990, 
Board decision.  In light of the preclusive effect of the 
January 30, 1990, Board decision, see 38 U.S.C.A. § 7104 
(West 2002) and 38 C.F.R. § 20.1100 (2003), the Board is 
constrained by the governing laws and regulations, which, in 
this case, provide no basis for relief.  Accordingly, because 
the veteran was not entitled to a total schedular rating or 
to a TDIU for ten years prior to his death, the appellant is 
not entitled to DIC benefits under 38 U.S.C.A. § 1318.

Moreover, with regard to the appellant's reliance on Wingo, 
the Board notes that it is misplaced because the veteran 
affirmatively filed claims for higher ratings and to a TDIU 
during his lifetime that were denied.  Indeed, in the January 
30, 1990, Board decision, the Board specifically denied the 
veteran's claim seeking an evaluation in excess of 30 percent 
for his service-connected psychiatric disability.  As such, 
unlike Wingo, there can be no such hypothetical, 
unadjudicated claim.  Moreover, given the preclusive effect 
of the January 30, 1990, Board decision and the veteran's 
October 1997 death, absent a finding of CUE in the January 
30, 1990, decision, he could not have been continuously rated 
as 100 disabled for VA purposes for ten years prior to his 
death.  

Further, with respect to the RO's August 1974 denial of the 
veteran's claims for increased ratings and to a TDIU, the 
Board notes that although he challenged the RO's 
determination, he never expressed disagreement with the 
underlying decision.  Instead, he requested that his service-
connected disability be reopened and reconsidered, and 
referred to additional evidence consisting of VA medical 
records that had not been associated with the claims folder.  

Moreover, as noted above, consistent with the express 
language of his October 1974 statement, the RO interpreted it 
as a request to reopen the matter, i.e., a new claim for 
increased VA compensation, based upon facts different from 
those considered in connection with the prior claim.  
Clearly, in that correspondence, the veteran specifically 
indicated that he was seeking increased VA compensation 
benefits in the form of a TDIU because he argued that he was 
unemployable due to his service-connected disabilities.  
Therefore, considering the actual words and the context in 
which they were written, the RO appropriately construed the 
October 1974 correspondence as a claim for an increased 
rating.  38 C.F.R. § 3.160(f) provides that "[a]ny 
application for an increase in the rate of a benefit being 
paid under a current award . . ." is a claim for increase; 
see also 38 C.F.R. § 3.155(a).

Accordingly, because the veteran was not entitled to a TDIU 
for ten years prior to his death, the appellant is not 
entitled to DIC benefits under 38 U.S.C.A. § 1318.

As a final point, in reaching this determination, the Board 
does not wish in any way to diminish the veteran's heroic and 
well-decorated combat service, for which he was awarded the 
Purple Heart Medal.  Under the facts and procedural posture 
of this case, however, the Board has no discretion and the 
appellant's claims must be denied.  


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2







